Citation Nr: 0713117	
Decision Date: 05/03/07    Archive Date: 05/15/07

DOCKET NO.  05-03 511A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida

THE ISSUES

1. Whether new and material evidence has been presented to 
reopen the claim of service connection for a bilateral foot 
disability.   

2. Whether new and material evidence has been presented to 
reopen the claim of service connection for a low back 
disability.  

3. Whether new and material evidence has been presented to 
reopen the claim of service connection for a left shoulder 
disability.  

4. Entitlement to a rating higher than 10 percent for 
residuals of a meniscal tear of the left knee with 
degenerative changes.   

REPRESENTATION

Veteran represented by:	AMVETS

ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
September 1989 to October 1996.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in September 2004, of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.                 

As the application to reopen the claim of service connection 
for a bilateral foot disability is granted, the underlying 
claim of service connection is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. In the rating decision in September 2002, the RO denied 
the claim of service connection for a bilateral foot 
disability on the basis that the evidence was insufficient to 
reopen the claim which had been previously denied; although 
the veteran initiated an appeal, he did not perfect the 
appeal and by operation of law, the rating decision, denying 
the claim, became final.  

2. The additional evidence received since the rating decision 
in September 2002, pertaining to a bilateral foot disability, 
is new and material and raises a reasonable possibility of 
substantiating the claim of service connection for a 
bilateral foot disability.   

3. In the rating decision in September 2002, the RO denied 
the claim of service connection for a low back disability on 
the basis that the evidence was insufficient to reopen the 
claim which had been previously denied; although the veteran 
initiated an appeal, he did not perfect the appeal and by 
operation of law, the rating decision, denying the claim, 
became final.

4. The additional evidence received since the rating decision 
in September 2002, regarding a low back disability, when 
considered by itself, or in the context of the entire record, 
does not relate to an unestablished fact that is necessary to 
substantiate the claim of service connection for a low back 
disability, and the additional evidence does not raise a 
reasonable possibility of substantiating the claim.   

5. In the rating decision in September 2002, the RO denied 
service connection for a left shoulder disability; although 
the veteran initiated an appeal, he did not perfect the 
appeal and by operation of law, the rating decision, denying 
the claim, became final.  

6. The evidence received since the September 2002 rating 
decision regarding a left shoulder disability, when 
considered by itself, or in the context of the entire record, 
does not relate to an unestablished fact that is necessary to 
substantiate the claim of service connection for a left 
shoulder disability, and the additional evidence does not 
raise a reasonable possibility of substantiating the claim.  

7. The left knee disability includes range of motion from 
zero to 120 degrees with pain from 120 to 140 degrees without 
instability.   


CONCLUSIONS OF LAW

1. The rating decision in September 2002 by the RO, denying 
the application to reopen the claim of service connection for 
a bilateral foot disability, became final. 38 U.S.C.A. § 7105 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.104(a) (2006).

2. The additional evidence presented since the rating 
decision in September 2002, by the RO, denying the veteran's 
application to reopen the claim of service connection for a 
bilateral foot disability, is new and material, and the claim 
is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & 
Supp.2006); 38 C.F.R. § 3.156(a) (2006). 

3. The rating decision in September 2002 by the RO, denying 
the application to reopen the claim of service connection for 
a low back disability, became final.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.104(a) (2006). 

4. The additional evidence presented since the rating 
decision in September 2002, by the RO, denying the veteran's 
application to reopen the claim of service connection for a 
low back disability, is not new and material, and the claim 
is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & 
Supp.2006); 38 C.F.R. § 3.156(a) (2006). 

5. The rating decision in September 2002 by the RO, denying 
service connection for a left shoulder disability, became 
final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.104(a) (2006).

6. The additional evidence presented to reopen the claim of 
service connection for a left shoulder disability is not new 
and material, and the claim is not reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002 & Supp. 2006); 38 C.F.R. § 3.156 
(2006).  

7. The criteria for a rating higher than 10 percent for the 
service-connected residuals of meniscal tear of the left knee 
with degenerative changes have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002 & Supp. 2006); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010, 5260, 5261 (2006).     


The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103 and 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.



Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim.

The VCAA notice requirements in a new and material evidence 
claim must include notice of the evidence and information 
that is necessary to reopen the claim and the evidence and 
information that is necessary to establish the underlying 
claim for the benefit sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).    

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As the application to reopen the claim of service connection 
for a bilateral foot disability is granted, and the Board is 
requesting additional evidentiary development before deciding 
the claim on the merits, a discussion of VCAA compliance at 
this stage of the appeal on this claim is moot.  

As for the applications to reopen the claims of service 
connection for a low back disability and a left shoulder 
disability, the RO provided pre-adjudication VCAA notice by 
letter, dated in March 2004.  The veteran was notified of the 
evidence needed to reopen the claims of service connection 
for low back and left shoulder disabilities, namely, evidence 
that was new and material, and the evidence needed to 
establish the underlying claims of service connection, 
namely, evidence of an injury or disease in service or event 
in service, causing injury or disease; and evidence of a 
relationship between the current disability and the injury, 
disease, or event in service.  The veteran was notified that 
VA would obtain service records, VA records, and records of 
other Federal agencies and that he could submit private 
medical records or authorize VA to obtain private medical 
records on his behalf.  He was asked to submit any evidence 
that would include that in his possession.  The notice 
included the general effective date provision for the claim, 
that is, the date of receipt of the claims.

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini, 18 Vet. App. 112 (38 C.F.R. § 3.159 
notice); of Kent, 20 Vet. App. 1 (notice of the evidence 
necessary to reopen the claim and the evidence necessary to 
establish the underlying claim for the benefit sought); and 
of Dingess, 19 Vet. App. 473 (notice of the elements of the 
claim, except for the degree of disability assignable).     

To the extent that the degree of disability assignable was 
not provided, as the claims are denied, no disability rating 
will be assigned, so there can be no possibility of any 
prejudice to the veteran with respect to any defect in the 
VCAA notice required under Dingess, 19 Vet. App. 473.

As for the claim for increase, the RO provided post-
adjudication VCAA notice by letter, dated in November 2005.  
The notice included the type of evidence needed to 
substantiate the claim for increase, namely, evidence that a 
disability had become worse.  The veteran was informed that 
VA would obtain VA records and records of other Federal 
agencies and that he could submit private medical records or 
authorize VA to obtain private medical records on his behalf.  
He was asked to submit any evidence that would include that 
in his possession.  The notice included the general effective 
date provision for the claim, that is, the date of receipt of 
the claim.



As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio, 16 
Vet. App. 183 (identifying evidence to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence); of Charles, 16 Vet. App. 370 (identifying the 
document that satisfies VCAA notice); of Pelegrini, 18 Vet. 
App. 112 (38 C.F.R. § 3.159 notice); and of Dingess, 19 Vet. 
App. 473 (notice of the elements of the claim, except for the 
degree of disability assignable).     

To the extent that the VCAA notice did not include the degree 
of disability assignable, at this stage of the appeal, when 
the veteran already has notice of the rating criteria, there 
is no reasonable possibility that further notice of the exact 
same information would aid in substantiating the claim, and 
any deficiency as to VCAA compliance regarding the degree of 
disability has not prejudiced the veteran's appeal.  Wensch 
v. Principi, 15 Vet. App. 362, 268 (2002) (compliance with 
the VCAA is not required if no reasonable possibility exists 
that any notice or assistance would aid the appellant in 
substantiating the claim).        

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  However, the procedural defect was cured 
without prejudice to the veteran because he had a meaningful 
opportunity to participate effectively in the processing of 
the claim as he had the opportunity to submit additional 
argument and evidence.  The claim was then readjudicated 
following the content-complying notices as evidenced by the 
supplemental statement of the case in February 2006.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).    

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  In this case, the RO has obtained 
the veteran's service medical records, VA records, and 
private medical records.  On the claims to reopen, the duty 
to assist does not extend to providing a medical examination 
or obtaining a medical opinion unless the claims are 
reopened, which have not been reopened.  On the claim to 
reopen, the veteran was afforded a VA examination.  As the 
veteran has not identified any additional evidence and as 
there are no outstanding records to obtain, the Board finds 
the duty to assist has been fulfilled.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Claim - Bilateral Foot Disability

The original claim of service connection for a bilateral foot 
disability, characterized as bilateral plantar fasciitis, was 
denied by the RO in a February 1998 rating decision.  In the 
rating decision, the RO noted that there was no evidence 
showing that the veteran currently had bilateral plantar 
fasciitis that was related to his period of active military 
service.  By a rating decision in September 2002, the 
veteran's application to reopen the claim of service 
connection for bilateral plantar fasciitis was denied.  At 
that time, the RO noted that there was no evidence of a 
current bilateral foot disability.  After the veteran was 
notified of the adverse determination, he initiated an appeal 
by timely filing a notice of disagreement.  After the RO 
furnished the veteran a statement of the case, he did not 
perfect his appeal by filing a substantive appeal.  
Therefore, the rating decision in September 2002, denying the 
veteran's application to reopen the claim of service 
connection for bilateral plantar fasciitis, became final 
based on the evidence then of record.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.        

Nevertheless, a claim will be reopened in the event that new 
and material evidence is presented.  38 U.S.C.A. § 5108.  
Because the rating decision in September 2002 was the last 
final disallowance, the Board must review all of the evidence 
submitted since that action to determine whether the 
veteran's claim for service connection should be reopened and 
re-adjudicated on a de novo basis.  If new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Board shall reopen the claim 
and review the former disposition of the claim.  38 U.S.C.A. 
§ 5108.         

Under 38 C.F.R. § 3.156(a), new evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.    

Evidence Previously Considered

As stated above, the most recent final denial was in 
September 2002.  The evidence of record at the time of the 
September 2002 rating decision consisted of the veteran's 
service medical records. 

The veteran's service medical records show that in September 
1996, the veteran underwent a separation examination.  At 
that time, in response to the question as to whether the 
veteran had suffered from any injury or illness while on 
active duty for which he did not seek medical care, the 
veteran noted that he had feet problems (flat feet).  The 
examiner reported that the veteran had bilateral plantar 
fasciitis which was recurrent with overuse.  Following a 
physical examination, the veteran's feet were clinically 
evaluated as "normal."  

Current Claim to Reopen

The current claim to reopen was received at the RO in 
February 2004.  At that time, the veteran requested service 
connection for "feet problems."  He noted that while he was 
in the military, he developed problems with his feet due to 
running on the hard concrete.  

VA records from October 2003 to August 2004 show that in June 
2004 the veteran was treated for complaints of "achy feet" 
for the last four or five years.  Following the physical 
examination, the examiner diagnosed the veteran with flexible 
pes planus, bilateral, and prescribed custom-made orthotics.  
X-rays showed a mild degree of hallux valgus deformity, 
bilaterally, with mild hypertrophic changes in the head of 
the right and left first metatarsal.  There was an apparent 
osteochondral defect within the joint space of the right 
interphalangeal joint of the big toe.    

VA records from September 2004 to January 2006 show that in 
May 2005 the veteran was treated for right foot numbness.  At 
that time, he stated that he had been on a treadmill when his 
right side went "numb."  In October 2005, he was diagnosed 
with a Morton's neuroma of the 3rd interspace of the right 
foot.  He was also diagnosed with pes planus.  In November 
2005, the veteran underwent surgery and had the neuroma 
excised.   

The Board has reviewed the evidence since the September 2002 
rating action and has determined that the VA records from 
October 2003 to January 2006 are new and material.  The 
evidence is new in that it was not of record at the time of 
the rating decision in September 2002.  And the evidence is 
material because it is probative of the issue at hand, which 
is whether the veteran currently suffers from a bilateral 
foot disability.  The VA records show that the veteran 
currently has bilateral pes planus.  Thus, the newly received 
evidence shows that the veteran has a current bilateral foot 
disability, something that was not clearly demonstrated in 
September 2002.  Therefore, the Board finds that the 
aforementioned evidence relates to an unestablished fact 
necessary to substantiate the veteran's claim for service 
connection for a bilateral foot disability, and presents the 
reasonable possibility of substantiating his claim.  
Accordingly, the veteran's claim for service connection for a 
bilateral foot disability is reopened.   

New and Material Claims - Low Back Disability and Left 
Shoulder Disability

The original claim of service connection for a low back 
disability was denied by the RO in a February 1998 rating 
decision.  In the rating decision, the RO noted that although 
the veteran's service medical records showed that he was 
treated on numerous occasions for low back pain, a symptom, 
such as pain alone, without a diagnosed or identifiable 
underlying malady or condition, did not in and of itself 
constitute a disability for which service connection may be 
granted.  By a rating decision in September 2002, the 
veteran's application to reopen the claim of service 
connection for a low back disability was denied.  At that 
time, the RO noted that there was no evidence of a current 
low back disability.  

In that same rating decision, the RO denied the veteran's 
claim of service connection for a left shoulder disability.  
The RO noted that there was no evidence showing that the 
veteran currently had a left shoulder disability that was 
related to his period of active military service.  After the 
veteran was notified of the adverse determination, he 
initiated an appeal by timely filing a notice of 
disagreement.  After the RO furnished the veteran a statement 
of the case, he did not perfect his appeal by filing a 
substantive appeal.  Therefore, the rating decision in 
September 2002, denying the veteran's application to reopen 
the claim of service connection for bilateral plantar 
fasciitis and denying the veteran's claim for service 
connection for a left shoulder disability, became final based 
on the evidence then of record.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.   

Nevertheless, a claim may be reopened if new and material 
evidence is presented.  38 U.S.C.A. § 5108.  As the decision 
in September 2002 was the last final denial of the claims, 
the Board must review all the evidence submitted since that 
action to determine whether the veteran's claims for service 
connection for a low back disability and a left shoulder 
disability should be reopened and readjudicated on a de novo 
basis.       

Evidence Previously Considered

As stated above, the most recent final denial was in 
September 2002.  The evidence of record at the time of the 
September 2002 rating decision consisted of the veteran's 
service medical records, private medical records from R.B., 
M.D., from July 1997 to March 1998, private medical records 
from the Cigna Health Care Center, from November 1999 to 
December 2001, and private medical records from the Jewett 
Orthopaedic Clinic, from December 2001 to April 2002.  

The veteran's service medical records show that in September 
1993, the veteran was treated for complaints of low back 
pain.  At that time, he stated that he was recently involved 
in an automobile accident and that after the accident, he 
developed low back pain.  Following the physical examination, 
the assessment was low back pain.  In November 1993, the 
veteran was once again diagnosed with low back pain.  In 
December 1993, X-rays of lumbosacral spine were interpreted 
as showing a normal lumbosacral spine.  In September 1996, 
the veteran underwent a separation examination.  At that 
time, he denied recurrent back pain.  In response to the 
question as to whether the veteran had ever had or if he 
currently had painful or "trick" shoulder or elbow, the 
veteran responded "yes."  He noted that he had pain in his 
shoulders.  The examiner stated that the veteran had 
recurrent "muscle pull" of the left shoulder that resolved 
with rest.  The veteran's upper extremities and spine and 
other musculoskeletal system were all clinically evaluated as 
"normal."  

Private medical records disclose that in March 1998 the 
veteran was seen for low back pain in the paraspinous muscles 
in the midlumbar region without radiating pain.  X-rays 
revealed normal alignment with no narrowing of the 
interspaces, arthritic changes or congenital anomalies.  The 
diagnosis was back pain.      

Private medical records also show that in December 2001 the 
veteran was treated for complaints of a left shoulder injury.  
At that time, he stated that he was lifting weights when he 
felt something tear in the pectoralis muscle.  In January 
2002, an MRI of the left pectoralis muscle revealed a 
complete rupture of the pectoralis major tendon. In February 
2002, the veteran underwent surgery to repair the left 
pectoralis muscle rupture.  

Current Claims to Reopen

The current claims to reopen were received at the RO in 
February 2004.  At that time, the veteran stated that he had 
developed low back and left shoulder pain after years of 
running and pounding his joints on the hard concrete during 
service.  According to the veteran, ever since he came back 
from the Gulf War, his body had been breaking down.  He noted 
that he had recently undergone surgery on his left pectoralis 
muscle because of a muscle tear, and that the injury was due 
to years of performing multiple pushups, breaking down the 
muscle.  

In June 2004, the veteran submitted private medical records 
from the Jewett Orthopaedic Clinic, from December 2001 to May 
2002.  The records from December 2001 to April 2002 are 
duplicative of the records described above.  The records 
reflect that in May 2002, it was noted that the veteran was 
status post left pectoralis repair.  It was also reported 
that the veteran was doing "fine."  The records are 
negative for any complaints or findings of a low back 
disability.   

VA records from June 2004 to January 2006 contain no 
complaint or finding of either a low back disability or a 
left shoulder disability.  

In the prior denial of the claims in September 2002, the RO 
found that the veteran did not present evidence of a current 
low back disability and there was no nexus between the 
claimed disability and service.  The RO also found that there 
was no nexus between any current left shoulder disability and 
service.  Accordingly, for evidence to be new and material in 
this matter, it would have to tend to show that a low back 
disability and a left shoulder disability are currently shown 
and that a low back disability and a left shoulder disability 
are linked to an in-service injury or disease.  In this 
regard, as a layman, the veteran lacks competence to give a 
medical opinion as to the etiology of either the claimed low 
back disability or the left shoulder disability.  Espiritu v. 
Derwinski, 2 Vet. App. 242 (1992).  Lay statements, alone, 
cannot serve as a predicate to reopen a previously disallowed 
claim.  Moray v. Brown, 5 Vet. App. 211 (1993).               

Also the private medical records from December 2001 to April 
2002 are not "new" in that they were of record and 
previously considered by the RO in the rating decision in 
September 2002.  

The private medical records, dated in May 2002, and the VA 
records, dated from June 2004 to January 2006, are negative 
for any complaint or finding of a low back disability, and 
therefore are not new and material and the evidence does not 
raise a reasonable possibility of substantiating the claim.  



While the additional evidence shows the veteran had a repair 
of the left pectoralis muscle, the evidence does not relate 
to an unestablished fact necessary to substantiate the claim, 
that is, medical evidence of a left shoulder disability and a 
nexus to service.  The veteran's left pectoralis repair was 
in relation to a rupture of the pectoralis major tendon which 
occurred in December 2001 while the veteran was lifting 
weights.  There is no competent medical opinion that links 
the current left shoulder disability to an in-service injury.  
The VA records from June 2004 to January 2006 are negative 
for any complaint or finding of a left shoulder disability.  
As the additional evidence does not etiologically relate a 
left shoulder disability to service, the evidence does not 
raise a reasonable possibility of substantiating the claim.  

In light of the above, the additional evidence received is 
not new and material and the claims of service connection for 
a low back disability and a left shoulder disability are not 
reopened.  Until the veteran meets his threshold burden of 
submitting new and material evidence sufficient to reopen his 
claims, the benefit-of-the-doubt standard of proof does not 
apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).      

Claim for Increase 

Factual Background

The service medical records show that in April 1994 the 
veteran stepped in a pothole and subsequently developed left 
knee pain.  In February 1995, there was evidence of a partial 
lateral meniscal tear.  

By rating decision in February 1998, the RO granted service 
connection for residuals of a partial lateral meniscus tear 
of the left knee and assigned a noncompensable disability 
rating under Diagnostic Code 5257, effective from January 15, 
1998.  

In February 2002, the veteran filed his current claim for 
increase for the left knee.

Private medical records show that in March 1998 an MRI 
revealed a small tear of the medial meniscus and degenerative 
changes.  Also, in March 1998, a private physician reported 
that the veteran complained of intermittent episodes of 
locking and popping in the left knee.  The physical 
examination of the left knee showed that there was no 
swelling and there was no tenderness of the patella.  In 
regard to range of motion of the left knee, the veteran had 
normal flexion and extension from zero to 135 degrees and 
normal internal and external rotation.  The veteran had 
normal testing for patellofemoral grind, quadriceps angle, 
Lachman, posterior drawer, valgus stress, and patellofemoral 
apprehension.  X-rays of the veteran's left knee showed no 
significant soft tissue abnormality.  The bony architecture 
was intact without evidence of fracture or dislocation.  

On VA examination in July 2002, the veteran complained of 
chronic pain in his left knee that was aggravated by 
increased activities.  The veteran indicated that he also had 
left knee swelling that resolved spontaneously with icing and 
decrease in activity.  According to the veteran, his left 
knee would occasionally give way.  The physical examination 
showed that range of motion of the veteran's left knee was 
from zero to 120 degrees of flexion.  He had no instability 
on varus valgus testing.  The veteran had negative Lachman's 
and anterior drawer testing.  He also had negative posterior 
drawer testing.  The veteran had some mild tenderness to 
palpation on the lateral joint line.  He had some crepitus 
palpated at the level of the lateral joint line with flexion 
and extension.  The veteran's patella was nontender.  He had 
no effusion or warmth about the knee.  The veteran had 5/5 
motor strength of all muscle groups in the surrounding areas 
of the knee.  X-rays of the left knee showed significant 
narrowing of the lateral joint space in comparison to the 
medial joint space.  There was no significant subchondral 
sclerosis or subluxation of the femur on the tibia noted.  He 
had no significant osteophytes in the periarticular region.  
Following the physical examination and a review of the x-
rays, the examiner diagnosed the veteran with left knee 
degenerative arthritis following history of meniscectomy.  
According to the examiner, the veteran's symptoms had been 
more severe and symptomatic limiting his recreational 
activities, but not hampering his daily living activities or 
work-related activities.  

In August 2002, the examiner provided an addendum, stating 
that the veteran had an MRI taken of the left knee which 
showed degenerative changes and that there was a small amount 
of fluid within the joint space. 

By rating decision in August 2003, the RO increased the 
rating to 10 percent disabling under Diagnostic Codes 5010-
5261, effective from February 22, 2002.   

On VA examination in December 2005, the veteran complained of 
an increase in pain, morning stiffness, swelling after a 
workout, instability, locking and catching symptoms in the 
knee.  He denied a flare-up of joint disease.  He did not use 
a crutch, brace, cane, or corrective shoes.  The veteran 
denied episodes of dislocation or recurrent subluxation.  He 
noted that prolonged standing or walking aggravated his left 
knee pain.  Upon physical examination, the examining 
physician noted that there was no evidence of knee pain with 
the veteran's gait.  Left knee range of motion was from zero 
to 120 degrees without pain, 120 to 140 degrees with mild 
discomfort.  Extension was full.  Lateral joint line was 
tender to palpation.  The medial joint line was minimally 
tender to palpation.  The medial and lateral collateral 
ligaments were intact with varus and valgus stress.  The 
anterior, as well as posterior, cruciate ligaments were 
intact to the anterior and posterior, as well as Lachman, 
testing.  McMurray test elicited lateral joint line pain but 
did not reproduce any locking or catching symptoms.  There 
was no evidence of swelling, erythema, or effusion.  X-ray 
examination of the left knee was normal.  The assessment was 
increase in left knee symptoms, status post arthroscopic 
debridement of meniscal injury in 1993.      

VA records from June 2004 to January 2006 show intermittent 
treatment of the left knee.   

Analysis

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Although VA is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).      

The RO has assigned a 10 percent disability rating under 
Diagnostic Codes 5010-5261 for the veteran's service-
connected left knee disability.  

Under Diagnostic Code 5010, arthritis substantiated by X-ray 
findings is rated as degenerative arthritis under Diagnostic 
Code 5003.  Under Diagnostic Code 5003, arthritis is rated on 
the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint involved.  

The Diagnostic Code for limitation of flexion of the knee is 
Diagnostic Code 5260, which provides a zero percent rating 
for flexion limited to 60 degrees, a 10 percent rating for 
flexion limited to 45 degrees, a 20 percent rating for 
flexion limited to 30 degrees, and a 30 percent rating for 
flexion limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260.

The Diagnostic Code 5261 for limitation of extension of the 
knee is Diagnostic Code 5261, which provides a zero percent 
rating for extension limited to 5 degrees, a 10 percent 
rating for extension limited to 10 degrees, a 20 percent 
rating for extension limited to 15 degrees, a 30 percent 
rating for extension limited to 20 degrees, a 40 percent 
rating for extension limited to 30 degrees, and a 50 percent 
rating for extension limited to 45 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5261.

Normal knee motion is from zero degrees to 140 degrees.  See 
38 C.F.R. § 4.71, Plate II (2006).

To warrant an increased evaluation under Diagnostic Code 
5260, there needs to be medical evidence of limitation of 
flexion that more nearly approximates 30 degrees than 45 
degrees.  In addition, an increased evaluation under 
Diagnostic Code 5261 is warranted when extension of the leg 
is more nearly limited to 15 degrees than to 10 degrees.  
However, in the veteran's July 2002 VA examination, range of 
motion of the left knee was from zero to 120 degrees.  In 
addition, in the veteran's most recent VA examination, dated 
in December 2005, range of motion of the left knee was from 
zero to 140 degrees.  Despite the veteran's complaints of 
decreased motion, the findings for flexion and for extension 
do not warrant a rating higher than 10 percent or a separate 
10 percent rating for flexion and extension. under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 or Diagnostic Code 5261. 

And a separate rating under Diagnostic Code 5257 is not 
warranted in the absence of instability or subluxation.  In 
this regard, in the veteran's July 2002 VA examination, the 
veteran had 5/5 motor strength of all muscle groups in the 
surrounding areas of the knee and X-rays showed no 
subluxation of the femur on the tibia.  In addition, in the 
veteran's most recent VA examination in December 2005, the 
medial and lateral collateral ligaments were intact with 
varus and valgus stress.  Moreover, the anterior, as well as 
posterior, cruciate ligaments were intact to the anterior and 
posterior, as well as Lachman, testing.  Thus, in light of 
the above, there is no evidence of any instability or 
subluxation to warrant consideration of Diagnostic Code 5257.    

The Board has further considered whether factors including 
functional impairment and pain as addressed under 38 C.F.R. 
§§ 4.40 and 4.45 would warrant higher ratings.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  However, the Board finds that 
an increased evaluation for the left knee disability is not 
warranted under DeLuca.  In this case, the veteran's 
complaints of discomfort and pain have been considered and 
have been taken into account in the assignment of the 10 
percent evaluations for his service-connected left knee 
disability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  
Although pain has been the primary problem experienced by the 
veteran, the available medical evidence does not suggest that 
loss of function due to pain or weakness that equates to more 
than limitation of flexion to 45 degrees or limitation of 
extension to 10 degrees.  Although the Board is required to 
consider the effect of pain when making a rating 
determination, which has been done in this case, it is 
important to emphasize that the Rating Schedule does not 
provide a separate rating for pain.  See Spurgeon v. Brown, 
10 Vet. App. 194 (1997).

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).   



ORDER

As new and material evidence has been presented, the claim of 
service connection for a bilateral foot disability is 
reopened.  To this extent only the appeal is granted.  

As new and material evidence has not been presented, the 
claim of service connection for a low back disability is not 
reopened, and the appeal is denied.  

As new and material evidence has not been presented, the 
claim of service connection for a left shoulder disability is 
not reopened, and the appeal is denied.

A rating higher than 10 percent for residuals of a meniscal 
tear of the left knee with degenerative changes is denied.  


REMAND

Although the claim of service connection for a bilateral foot 
disability is reopened, the Board determines that further 
evidentiary development is required before considering the 
merits of the claim.  Under the duty to assist, 38 C.F.R. 
§ 3.159, the claim is REMANDED for the following action: 

1. Ensure compliance with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

2. Schedule the veteran for a VA 
orthopedic examination to determine 
whether the veteran has a bilateral foot 
disability to include bilateral plantar 
fasciitis or bilateral pes planus.  The 
claims folder should be made available to 
the examiner for review.

If a bilateral foot disability to 
include bilateral plantar fasciitis or 
bilateral pes planus is found, the 
examiner is asked to express an opinion 
as to whether the current bilateral 
foot disability is at least as likely 
as not related to the documented 
complaints of foot  problems to include 
bilateral plantar fasciitis noted on 
the veteran's separation examination 
from service.   

In formulating the medical opinion, the 
examiner is asked to consider that the 
term "at least as likely as not" does 
not mean "within the realm of 
possibility."  Rather, it means that 
the weight of the medical evidence both 
for and against the conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against causation.  

If the requested opinion cannot be 
provided without resort to speculation, 
the examiner should so state.

3. After the above development is 
completed, adjudicate the claim.  If the 
benefit sought is denied, provide the 
veteran a supplemental statement of the 
case and return the case to the Board.  


The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
GEORGE E. GUIDO JR.  
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


